Citation Nr: 1707987	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a December 2011 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Houston, Texas, that denied service connection for sleep apnea as secondary to the service-connected disabilities.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Thus, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

In a VA Form 9 received by the RO in October 2012, the Veteran requested a hearing at a local VA office before a Veterans Law Judge ("VLJ") of the Board.  Accordingly, the Veteran was scheduled for a Travel Board hearing at the RO in December 2013.  See 38 C.F.R. § 20.700 (2016) (A hearing on appeal will be granted if a veteran or a veteran's representative acting on his or her behalf, expresses a desire to appear in person.).  However, he failed to report to his hearing. 

Thereafter, VA received a certified letter from the Veteran in December 2013, in which the Veteran stated that he was unable to attend his hearing due to serious illness from his service-connected disabilities.  He then requested to have his hearing rescheduled before the Board.  Since the Veteran has shown good cause to rescheduling the hearing, the Board will remand the Veteran's case to schedule a Travel Board hearing at the Houston, Texas RO.  See 38 C.F.R. § 20.704 (c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing before a Veterans' Law Judge at the Houston, Texas RO. Notify the Veteran of the date, time, and location of this hearing. A copy of the notice informing him of the date, time and location of that hearing must be associated with the claims folder.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report to the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

